— Judgment, Supreme Court, Bronx County (Phylis Bamberger, J.), rendered October 26, *6131990, convicting defendant, after a jury trial, of robbery in the second degree, assault in the third degree, and criminal possession of stolen property in the fifth degree, and sentencing him to concurrent prison terms of 5 to 15 years, 1 year, and 1 year, respectively, unanimously affirmed.
The comments made by the prosecutor during summation which defendant argues on appeal deprived him of a fair trial are not preserved for appellate review, no objection having been taken thereto at trial (CPL 470.05 [2]; People v Balls, 69 NY2d 641), and reversal is not warranted in the interest of justice. While some of the statements were improper (see, People v Torriente, 131 AD2d 793, 794-795), their cumulative effect was harmless in view of the overwhelming proof of guilt, including the complainant’s positive identification and defendant’s inculpatory post-arrest statement that he took the bag. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.